DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 15-16 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no basis in the specification for “unrefined ground fibrous fruit or vegetable pomace.”  Also, what would be considered “unrefined,” see below for more details

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-13, 15-16 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 26 it is unclear what would be considered “unrefined,” i.e., it is unclear what is encompassed by the word, is it just ground not in fiber form or that the initial state is not fiberized, but latter on it is? If it is not fiberized, i.e., defibrillated, it is unclear how it is possible to obtain a molded product with just the ground pomace and the little bit of cellulose nanofiber as claimed using the process as shown in the specification, i.e., i.e., using a slurry of the materials. This is based in the fact that the composition could be 100% pomace and if it is only ground then the product would be a particle board like product, which is not made using a slurry as taught in the specification. Note also that the specification teaches that the pomace are fibrillated and the cellulose nanofiber helps in the bonding of the “fibers.” See for example ¶-[0048], [0058] etc. For the purpose of this office action the word “unrefined pomace” would be interpreted as the condition that said material is obtained, which is then treated to be used in the process.

Also claims 1 and 26 are vague and indefinite as to the basis for the percentages, i.e., are the percentages based in the total amount of the materials in the composition or based in the amount of fibers in the composition.
Claim 26 is improper because a closed list cannot be further limited by something not in the list. If glycerin is a subset of one of the product of the list, then the claim should state/indicate so with a clause like, e.g., wherein “one the compound in the list” is “glycerin,” or something similar. Note that a compound could be used for different purposes and therefore, it cannot be assumed that it is for the same purpose in a list.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fornadel et al., (hereafter Fornadel), US Patent No. 4,562,218 or Spozio et al., (hereafter Spozio), WO 2015/173677 A1 in view of any of Kiiskinen et al., (hereafter Kiiskinen), US Patent Application Publication No. 2016/0221233 A1 and Heiskanen et al., (hereafter Heiskanen), US Patent Application Publication No.  2015/0337493.
As stated above, for the purpose of this office action the word “unrefined pomace” would be interpreted as the condition that said material is obtained, which is then treated to be used in the process and since this is how the agriculture materials are obtained then the references read on the claims; see below.
With regard to claim 1 and 2, both, Fornadel and Spozio, teach the making of molding products and products produced thereof, using a mixture of papermaking pulp and fruit or vegetable pulps/pomace; see abstract, column 2, lines 19-33 and column 5, lines 15-34 of Fornadel and abstract and page 4, line 3 through page 5, line 2 of Spozio. Note that the references, see for example Fornadel teaches ground shell flours including rice husk, which is one of the ones used in the application, see ¶-[0059] of the current application, and thus the references read on the “unrefined pomace” as it is now claimed.
Neither Fornadel nor Spozio teaches the use of the cellulose nanofiber; however, the use of cellulose nanofiber, also called Microfibrillar cellulose or nanofibrillar cellulose and other terms, is well-known in the making of paper products, including molding product. The secondary references, Kiiskinen and Heiskanen, evidence such use; see for example ¶-[0059], [0064] and claim 32 of Kiiskinen, which uses it as a binder in molded products and ¶-[0061]-[0066] of Heiskanen which teaches the use of the MFC, also called NFC, etc., in papermaking to increase strength and even in molded products for strength and crack resistance. Therefore, using an amount of cellulose nanofiber as claimed in the product of Fornadel and Spozio would have been obvious to one of ordinary skill in the art in order to obtain the advantages of the discussed above. 
With regard to claims 4 and 7-11, the primary references disclose the use of additives, which are commonly used in the papermaking process, of the same type as claimed; see page 5, lines 3-10 and  page 6, lines 1-5 of Spozio and column 4, lines 42-58 of Fornadel. Note that the other claims just narrow the additives of claim 4, i.e., without reciting that those additives need to be in the mixture and therefore, therefore, only one of the additive would read in all of the claims.
With regard to claim 5, Fornadel and Spozio teach proportions of wood fibers to vegetable fibers/pulp falling within the claimed range; see column 3, lines 38-54 of Fornadel and paragraph bridging pages 4 and 5 and page 5, lines 14-21 of Spozio.
Regarding to claim 6, Spozio teach product of the same type as claimed; see page 2, lines 7-11.
With regard to claims 12-13, Spozio teaches the use of agriculture waste; see paragraph bridging pages 4 and 5 and therefore, using any of those vegetable pulps would have been obvious to one of ordinary skill in the art to use any agriculture waste pulp to make the mold of the references, absent a showing of unexpected results.
Regarding to claim 15 Fornadel teaches the use of recycled/secondary fibers, e.g., newsprint pulp; see for example column 2, liens 19-33.
With regard to claim 16, such property/properties is/are inherent to the product of the primary references, since they teach molded products made using the same claimed materials. 
Allowable Subject Matter
Claims 23-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112a(a) & (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest a composite consisting only of the claimed materials at the claimed proportion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, 14-16 and 23-26 have been considered but are moot in view of the new ground of rejection 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Molded Pulp Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF